                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

URSULA ANTONIA MARTINEZ,

               Plaintiff,                                     Case Number 19-11816
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge Mona K. Majzoub
CHILDREN OF SULTAN RELIGIEUSMEN,
ASILLIAN RELIGIEUSEMEN, and CAESAR
KKK HANIE RELIGIEUSEMEN,

               Defendants.
                                              /

             ORDER ADOPTING REPORT AND RECOMMENDATION AND
                DISMISSING THE COMPLAINT WITH PREJUDICE

       Presently before the Court is the report issued on November 25, 2019 by Magistrate Judge

Mona K. Majzoub pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss the

complaint with prejudice because it fails to state plausibly any viable claim for relief. Although

the magistrate judge’s report stated that the parties to this action may object to and seek review of

the recommendation within fourteen days of service of the report, no objections have been filed.

The parties’ failure to file objections to the report and recommendation waives any further right to

appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

Likewise, the failure to object to the magistrate judge’s report releases the Court from its duty to

independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court

agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 10) is

ADOPTED, and the complaint is DISMISSED WITH PREJUDICE.

                                                              s/David M. Lawson
                                                              DAVID M. LAWSON
                                                              United States District Judge
Date: December 18, 2019
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on December 18, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                                  -2-
